Citation Nr: 0726231	
Decision Date: 08/22/07    Archive Date: 08/29/07

DOCKET NO.  05-14 030A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to an effective date earlier than August 9, 1999, 
for the grant of service connection for arthritis of the 
shoulders, knees, elbows, hands, and feet due to meningitis 
with toxic tenosynovitis, based on clear and unmistakable 
error (CUE) in a January 1970 rating decision.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from July 1963 to June 1967.  

By rating action in January 1970, the RO denied service 
connection for residuals of meningitis with toxic 
tenosynovitis.  The veteran was notified of this decision and 
did not appeal.  

By rating action in November 2001, the RO granted service 
connection and assigned separate ratings for residuals of 
meningitis with toxic tenosynovitis, manifested by arthritis 
of the shoulders, knees, elbows, hands, and feet, effective 
from August 9, 1999, the date of receipt of a request to 
reopen the claim.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 decision by the RO 
which denied an effective date earlier than August 9, 1999, 
for the grant of service connection for arthritis of the 
shoulders, knees, elbows, hands, and feet due to meningitis 
with toxic tenosynovitis, based on clear and unmistakable 
error in a January 1970 rating decision.  A videoconference 
hearing before the undersigned member of the Board was held 
in December 2006.  


FINDINGS OF FACT

1.  The veteran did not appeal the January 1970 rating 
decision that denied service connection for residuals of 
meningitis with toxic tenosynovitis, and that rating decision 
is final, there being no grave procedural error therein.  

2.  The January 1970 rating decision was supported by the 
evidence then of record and was consistent with VA laws and 
regulations then in effect.  

3.  A request to reopen the claim of service connection for 
residuals of meningitis with toxic tenosynovitis, claimed as 
arthritis of the shoulders, knees, elbows, hands, and feet, 
was received in August 1999.  

4.  Service connection for arthritis of the shoulders, knees, 
elbows, hands, and feet due to meningitis with toxic 
tenosynovitis was granted by the RO in November 2001, 
effective from August 9, 1999, the date of receipt of his 
request to reopen the claim.  

5.  The earliest effective date for the establishment of 
service connection for arthritis of the shoulders, knees, 
elbows, hands, and feet due to meningitis with toxic 
tenosynovitis is August 9, 1999, the date of receipt of the 
veteran's request to reopen the claim.  


CONCLUSIONS OF LAW

1.  The January 1970 rating decision that denied service 
connection for residuals of meningitis with toxic 
tenosynovitis is final.  38 U.S.C.A. § 7105(d) (West 2002 & 
Supp. 2005); 38 C.F.R. § 20.1103 (2006).  

2.  The January 1970 rating decision was not clearly and 
unmistakably erroneous.  38 C.F.R. § 3.105 (2006).  

3.  An effective date earlier than August 9, 1999, for the 
grant of service connection for arthritis of the shoulders, 
knees, elbows, hands, and feet due to meningitis with toxic 
tenosynovitis is not assignable.  38 U.S.C.A. §§ 5100, 
5101(a), 5102, 5103, 5103A, 5107, 5108, 5110(a) (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.1(p)(r), 3.104, 3.156, 3.159, 
3.400(q)(r) (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA) are not applicable to the 
instant claim of CUE.  See Simmons v. Principi, 17 Vet. App. 
104, 109 (2003); Parker v. Principi, 15 Vet. App. 407, 412 
(2002); Livesay v. Principi, 15 Vet. App. 165 (2001).  

To establish a valid CUE claim, a claimant must show that 
either the correct facts, as they were known at the time, 
were not before the adjudicator, or that the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.  Russell v. Principi, 3 Vet. App. 310, 313 (1992).  
CUE is a very specific and rare kind of error of fact or law 
that compels the conclusion, to which reasonable minds could 
not differ, that the result in the decision in question would 
have been manifestly different but for the error.  Fugo v. 
Brown, 6 Vet. App. 40, 43 (1993).  The claimant must assert 
more than a mere disagreement as to how the facts were 
weighed or evaluated.  Eddy v. Brown, 9 Vet. App. 52 (1996).  
When attempting to raise a claim of CUE, a claimant must 
describe the alleged error with some degree of specificity, 
and provide persuasive reasons as to why the result would 
have been manifestly different but for the alleged error.  
Fugo, supra.  

In Damrel v. Brown, 6 Vet. App. 242 (1994), the United States 
Court of Appeals for Veterans Claims (hereinafter "the 
Court") explained that in order for clear and unmistakable 
error to exist: (1) "[e]ither the correct facts, as they 
were known at that time, were not before the adjudicator 
(i.e., more than a simple disagreement as to how the facts 
were weighed or evaluated), or the statutory or regulatory 
provisions extant at the time were incorrectly applied," (2) 
the error must be "undebatable" and the sort "which, had 
it not been made, would have manifestly changed the outcome 
at the time it was made," and (3) a determination that there 
was clear and unmistakable error must be based on the record 
and law that existed at the time of the prior adjudication in 
question.  Damrel, 6 Vet. App. at 245 (1994) (quoting 
Russell, supra). See Bustos v. West, 179 F.3d 1378, 1381 
(1999) (to prove the existence of CUE as set forth in 38 
C.F.R. § 3.105(a), the claimant must show that an outcome-
determinative error occurred, that is, an error that would 
manifestly change the outcome of a prior decision).  

An alleged failure in the duty to assist by the RO may never 
form the basis of a valid claim of CUE, because it 
essentially is based upon evidence that was not of record at 
the time of the earlier rating decision.  See Elkins v. 
Brown, 8 Vet. App. 391, 396 (1995); Caffrey v. Brown, 6 Vet. 
App. 377, 384 (1994).  The fact that medical knowledge was 
not advanced to its current state may not form the basis for 
a valid claim of CUE, because it is premised upon facts that 
were not then of record.  Porter v. Brown, 5 Vet. App. 233, 
235-236 (1993).  

Where evidence establishes CUE, the prior decision will be 
reversed or amended. 38 C.F.R. § 3.105(a).  For the purpose 
of authorizing benefits, the rating or other adjudicative 
decision which constitutes a reversal of a prior decision on 
the grounds of CUE has the same effect as if the corrected 
decision had been made on the date of the reversed decision.  
Id.  

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim or a 
claim reopened after final adjudication shall be fixed in 
accordance with the fact found, but shall not be earlier than 
the date of receipt of the claim.  38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400 (2006).  

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by the VA.  38 C.F.R. 
§ 3.1(r) (2006).  A claim is a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement, to a 
benefit. 38 C.F.R. §§ 3.1(p), 3.155 (2006).  

Factual Background & Analysis

The veteran contends, in essence, that he is entitled to an 
effective date earlier than August 9, 1999, for the grant of 
service connection for arthritis of the shoulders, knees, 
elbows, hands, and feet due to meningitis with toxic 
tenosynovitis on the grounds of CUE because VA failed to 
assist him in the development of his claim and that he was 
never notified of his appellate rights following the January 
1970 rating decision.  At a personal hearing in December 
2006, the veteran testified that at the time of his original 
claim, the RO did not notify him of the evidence necessary to 
establish service connection or that he could submit private 
medical records, and that the RO did not give any weight to 
the lay statements that were submitted on his behalf.  

As to the veteran's claim for an earlier effective date, 
separate and apart from the claim of CUE in the 1970 rating 
decision, the Board notes that service connection for 
residuals of meningitis with toxic tenosynovitis, manifested 
by arthritis of the shoulders, knees, elbows, hands, and feet 
was established by rating action in November 2001.  The 
veteran and his representative were notified of this decision 
and did not appeal the effective dates assigned within the 
prescribed period under 38 C.F.R. § 20.1103.  Thus that 
determination is final.  

Therefore, the only theory under which the veteran could 
potentially prevail in his claim for an earlier effective 
date would be on the grounds of CUE.  Rudd v. Nicholson, 20 
Vet. App. 296 (2006).  In this regard, the veteran contends 
that the RO's failure to assist him in the development of his 
claim or to notify him of his appellate rights in 1970 
amounted to CUE.  

Historically, the evidence shows that a claim of service 
connection for residuals of meningitis with toxic 
tenosynovitis was received in April 1969.  The veteran did 
not indicate that he had been treated by any private medical 
care providers on his original claim, and listed only the 
names of three people who were familiar with his situation.  
The RO subsequently contacted the three individuals and 
requested that they provide VA with a written statement.  
Thereafter, the veteran was afforded a VA examination in 
October 1969, which revealed no evidence of any pertinent 
abnormalities or any residuals of meningitis or toxic 
tenosynovitis.  All clinical and diagnostic studies, 
including urinalysis, serology, and x-ray studies were within 
normal limits.  By rating action in January 1970, the RO 
denied service connection for meningitis with toxic 
tenosynovitis on the grounds that there was no objective 
evidence of any current residual disability.  The veteran was 
notified of this decision and did not appeal.  

At this point, the Board notes that while the notice letter 
mailed to the veteran in January 1970 was incorrectly 
addressed (2402 Cadillac St. rather than 2902 Cadillac St.), 
it was not returned by the U.S. Postal Service.  At the 
personal hearing in December 2006, the veteran acknowledged 
that he was informed by VA that his claim had been denied (T 
p.8), but could not recall how he came to be notified, and 
indicated that he may have called the RO or that someone may 
have brought him the misdelivered notice letter (T p.4), but 
that he did not remember ever receiving his appellate rights.  
Parenthetically, the Board notes that the veteran was in 
receipt of VA educational benefits at the time of the 1970 
rating decision, and that none of the letters mailed to the 
incorrect address were returned by the U.S. Postal Service.  
Furthermore, the evidentiary record showed that on February 
2, 1970, six days after the date of the rating decision 
notice letter, the veteran notified VA that his mailing 
address was incorrect and that this was the third time he had 
written VA to correct the problem.  The evidentiary record 
does not show that any other correspondence, other than the 
notice letter, had been mailed to the veteran in late January 
1970.  Thus, it would appear that the veteran's response in 
February 1970 was to the notification letter concerning the 
January 1970 rating decision.  

In any event, while the veteran now claims ignorance of his 
appellate rights, he has acknowledged that he was informed 
that his claim had been denied in 1970 on the grounds that 
there was no evidence of a current disability.  In Morris v. 
Derwinski, 1 Vet. App. 206 (1991), the Court, citing to Fed. 
Crop Ins. Corp. v. Merrill, 332 U.S. 280, 384-84 (1947), 68 
S.Ct. 1, 3, 92 L.Ed. 10 (1947), upheld the principle that 
"everyone dealing with the Government is charged with 
knowledge of federal statutes and lawfully promulgated agency 
regulations."  "Thus, regulations are binding on all who 
seek to come within their sphere, 'regardless of actual 
knowledge of what is in the [r]egulations or of the hardship 
resulting from innocent ignorance.'  Id. at 385, 68 S.Ct. at 
3."  Morris v. Derwinski, 1 Vet. App. at 265.  

In any case, the failure to notify the veteran of his 
appellate rights would not be a basis for finding CUE in the 
January 1970 rating decision.  That is, a claim of CUE is a 
collateral attack on the rating determination.  As indicated 
above, CUE is a very specific and rare kind of error of fact 
or law that compels the conclusion, to which reasonable minds 
could not differ, that the result in the decision in question 
would have been manifestly different but for the error.  
Fugo, 6 Vet. App. at 43 (1993).  In other words, to present a 
valid claim of CUE the claimant cannot simply request that 
the Board reweigh or reevaluate the evidence.  Crippen v. 
Brown, 9 Vet. App. 412 (1996).  In order to show that CUE 
occurred the evidence must show that the law was incorrectly 
applied to the facts as they were known at the time and that, 
had the error not occurred, the decision would have been 
manifestly different.  Bustos v. West, 179 F.3d 1378 (Fed. 
Cir. 1999).  

In this case, the veteran's contentions that the evidence of 
record in 1970 showed chronicity of his disability since 
service and that VA did not advise him of the evidence 
necessary to prevail on his claim (see April 2005 substantive 
appeal), are essentially claims involving the weighing of the 
evidence and a failure to assist in the development of his 
claim.  However, these contentions do not provide a valid 
basis for a CUE claim.  See Fugo, 6 Vet. App. at 44; Luallen 
v. Brown, 8 Vet. App. 92, 96 (1995).  Similarly, the 
veteran's contention that the RO should have advised him to 
submit private medical documentation is an argument that the 
RO failed to assist him with the development of his claim.  
The Court has consistently held that a breach of the duty to 
assist can never be grounds for CUE.  See Crippen, 9 Vet. 
App. at 424 (1996); Caffery, 6 Vet. App. 377 (1994).  

In the context of the current claim, the veteran's 
contentions do not provide a valid basis for a CUE claim, 
since they do not allege that the correct facts, as they were 
known at the time, were not before the adjudicator, and it is 
not demonstrated that the statutory or regulatory provisions 
extant at the time were incorrectly applied.  While 
reasonable minds could differ on the weighing of the evidence 
and the conclusions reached, a claim of CUE based solely on 
the premise that previous adjudications had improperly 
weighed and evaluated the evidence is not a basis for finding 
CUE.  See Fugo, 6 Vet. App. at 44 (1993).  

Given the foregoing, the CUE allegations set forth reflect 
but a simple disagreement as to how the facts before the RO 
in January 1970 were weighed or interpreted.  The conflict 
over the interpretation of the facts presented is 
insufficient to rise to the level of CUE, as it is noted that 
the error must be of such significance as to be undebatable.  
Damrel, 6 Vet. App. at 245 (1994); Russell, 3 Vet. App. 310 
(1992).  As such, CUE in the rating decision of January 1970, 
has not been established, and that decision remains final.  
The appeal is denied.  




ORDER

As there was no CUE in the January 1970 rating decision which 
denied service connection for meningitis with toxic 
tenosynovitis, an effective date earlier than August 9, 1999, 
for the subsequent grant of service connection for arthritis 
of the shoulders, knees, elbows, hands, and feet due to 
meningitis with toxic tenosynovitis, is denied.  




		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


